EXHIBIT THIS AMENDMENT TO LEASE AGREEMENT made to take effect the 1st day of July 2009. B E T W E E N: DIETER SCHWARZ (hereinafter called the “Landlord”) OF THE FIRST PART, - and - WIRELESS RONIN TECHNOLOGIES (CANADA) INC. (hereinafter called the “Tenant”) OF THE SECOND PART. WITNESSETH THAT: WHEREAS by a Lease dated July 1, 2007 being for a term commencing July 1, 2007 and being completed June 30, 2009, (hereinafter called the “Original Lease”), a copy of which is attached hereto as Appendix “A”, made between the Landlord and the Tenant, the Landlord did lease unto the Tenant those certain premises municipally known as 4510 Rhodes Drive, Building #800 (the “Leased Premises”), in the City of Windsor, in the Province of Ontario, as more particularly described in the Original Lease. AND WHEREAS the parties hereto have agreed to amend the Lease; NOW THEREFORE THIS AGREEMENT WITNESSETH THAT, in consideration of the sum of One ($1.00) Dollar paid by each party unto the other, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree to the following: 1. Effective July 1, 2009, Section 1.01 of the Original Lease shall be deleted in its entirety and replaced with the following: SECTION 1.01 - Leased Premises In consideration of the rents, covenants and agreements hereinafter reserved and contained on the part of the Tenant to be paid, observed and performed, the Landlord demises and leases to the Tenant a portion of those certain premises municipally known as 4510 Rhodes Drive, Unit #800, Windsor, Ontario, more particularly described in Schedule "A" attached hereto (herein called the "Business Centre") containing an area of approximately nine thousand seven hundred (9,700) square feet of the Business Centre, designated on the plan which is marked Appendix "B" and Appendix "B-1" attached hereto, (herein called the "Leased Premises" or "Demised Premises" or "Premises"). The area of the Premises expressed in square feet is measured from: (a) the exterior face of exterior walls, doors and windows; (b) the exterior face of all demising walls, doors and windows separating the Premises from common facilities, if any; and (c) the centre line of all demising walls separating the Premises from adjoining leaseable premises. 2. Effective July 1, 2009, Section 1.02 of the Original Lease shall be deleted in its entirety and replaced with the following: SECTION 1.02 – Term of the Lease TO HAVE AND TO HOLD the Leased Premises for and during the term of five (5) years (hereinafter called the “Term”) to be computed from July 1, 2009 to June 30, 3. Effective July 1, 2009, Section 2.01 of the Original Lease shall be deleted in its entirety and replaced with the following: SECTION 2.01 – Fixed Minimum Rent The Tenant covenants and agrees to pay unto the Landlord, commencing July 1, 2009, a minimum rent for the Leased Premises (hereinafter called “Fixed Minimum Rent”) of SIXTY SEVEN THOUSAND NINE HUNDRED ($67,900.08) DOLLARS and EIGHT CENTS per annum, payable in equal monthly instalments in advance of FIVE THOUSAND SIX HUNDRED FIFTY EIGHT ($5,658.34) DOLLARS and THIRTY FOUR CENTS on the first day of each month; 4. Effective July 1, 2009, Section 3.02 of the Original Lease shall be deleted in its entirety and replaced with the following: 1 SECTION 3.02 - Parking Areas 3.02.1 The Tenant acknowledges that the parking areas located at the Business Centre are provided to the Tenant in common with the other tenants or their customers.The Tenant is guaranteed the use of 30 parking spaces.Should it be necessary, the Landlord will dedicate, to the Tenant, parking for 30 vehicles. 3.02.2 The Landlord will, in no way, be responsible for the policing and/or supervision of the parking spaces.The Tenant accepts that its employees, agents, clients, customers and all others shall use the parking spaces at their own risk or that of the Tenant, and that the Landlord shall have the right to designate and restrict where the Tenant, its employees, agents, customers and all others may park their vehicles. 5. Effective July 1, 2009, Section 18.02 shall be deleted in its entirety and replaced with the following: SECTION 18.02 – Tenant Improvement Allowance The
